The Attorney                General of Texas
                                            December        21,    1979

MARK WHITE
Attorney General


                   Honorable Bill Stubblefield                      Opinion No. R1+119
                   Williamson County Attorney
                   Williamson County Courthouse                     Re: Whether       V.T.C.S.    article
                   Georgetown, Texas 76626                          3912k applies to the county judge.

                   Dear Mr. Stubblefield:

                          You have requested the opinion of this office concerning two
                   questions: (1) Is article 3912k, V.T.C.S., and specifically the salary grievance
                   committee portion thereof, applicable to the county judge of Williamson
                   County and (2)does the salary grievance committee have jurisdiction to
                   consider  a request by the county judge of Williamson County for an
                   allowance for hospitalization and retirement

                         Article 3912k, V.T.C.S., provides in part:

                                  Section L . . . the commissioners court of each
                               county shall fix the amount of compensation, office
                               expense, travel expense, and all other allowances for
                               county and precinct officials and employees who are
                               paid wholly from county funds. . . .

                                  Sec. 2.(a) The salaries,  expenses, and other
                               allowances of elected county and precinct officers
                               shall be set each year during the regular budget
                               hearing. . . .

                                 . . . .

                                  (d) Any elected county or precinct officer who is
                               aggrieved by the setting of his salary, expenses, or
                               other allowance by the commissioners court may
                               request a hearing before the (salary grievance1
                               committee. . . .

                                 . . . .

                                 Sec. 7. Nothing in this Act applies to compensation,
                               expenses, or allowances of:




                                                       P.    348
Honorable Bill Stubblefield   -   Page Two     (Mw-110)



              . . . .

              (4) judges of all courts of record and presiding judges of
            commissioners courts in counties having a population of 1,700,OOO
            or more. . . .

       Your first question concerns the exception of “judges of alI courts of record’ from
the application of article 3912k by section 7(4) quoted above. The county judge serves as
 the presiding judge of the county court, which is a court of record. Tex. Const. art V,
 S 15. Stewart Oil Co. v. Lee, 173 S.W.2d 791 (Tex. Civ. App. - Fort Worth 1943, writ ref’d
 w.o.m.). However, the county judge also serves as presiding judge of the commissioners
 court    Tex. Const art V, S 16. Akers v. Remington, 115 S.W.2d 714 (Tex. Civ. App. -
Fort Worth 1936, writ dism’d).

       In construing the meaning of the exception in section 7(4) of article 3912k, V.T.C.S.,
we must be guided by the rule of construction which requires that all the language and
every part of a statute shall be given effect and that a statute be construed as a whole to
give effect to the entire act. State v. Jackson, 370 S.W.2d 797 (Tex. Civ. App. -
Houston 19631, afPd, 376 S.W.2d 341 (Tex 1964); Texas Liquor Control Board v. Falstaff
Distributing Company 369 S.W.2d 463 (Tex. Civ. App - Houston 1963, no writ). We note
that section 7(4) alsb excludes “presiding judges of commissioners courts hi counties
having a population of l,700,000 or more, according to the last preceding Federal Census”
from article 3912k, V.T.C.S. To give any meaning to this provision we must apply the
provisions of article 3912k, V.T.C.S., to all other presiding judges of commissioners courts
Therefore, the provisions of article 3912k, V.T.C.S., and the salary grievance committee
portion thereof, are applicable to all county judges except those in counties having a
population of 1,700,OOOor more, according to the last preceding Federal Census. We
understand that this construction is consistent with the actual practice throughout the
state since article 3912k was enacted in 1971.

       Your second question concerns whether the salary grievance committee            may
consider a request for an allowance for ho@alization      and retirement Under section 2(d)
of article 3912k, the salary grievance committee may consider and recommend to the
commissioners court a change in the salary, expenses, or other allowance of the person
requesting the hearing.      A recommendation       signed by all voting members of the
committee becomes effective without further action. Section 6, article 3912k, V.T.C.S.,
repeals all local, special, or general law which prescribes the allowances for officials
covered by the act. Those allowances are now authorized by article 3912k. See Tex.
Const art III, S 44; Attorney General Opinions H-660 (19761, M-1124 (1972l.These
allowances may include a provision for hospitalization and retirement

                                      SUMMARY

            The provisions of article 3912k, V.T.C.S., apply to all county judges
            except those in counties having a population of 1,700,OOOor more,
            accordng to the last Federal Census. The county salary grievance




                                          P.   349
Honorable Bill Stubblefield   -   Page Three     (MN-110)



            committee may consider a request by the county judge for an
            allowance for hospitalization and retiement




                                               MARK     WHITE
                                               Attorney General of Texas

JOHN W. FAINTER, JR.
FBst Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Jim Allison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jim Allison
David B. Brooks
Walter Davis
Susan Garrison
Bob Gammage
Rick Gilpin




                                        P.     350